Citation Nr: 0932685	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified at a September 2005 hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran appealed the Board's January 2007 decision 
denying his claim of entitlement to service connection for 
hypertension to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion to 
Vacate BVA Decision, to Remand and to Stay Further 
Proceedings (Joint Motion).  In a February 2008 Order, the 
Court granted the motion and remanded the matter to the Board 
for action consistent with the Joint Motion.  

In November 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) of VA.  A response 
was received in December 2008.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  In response to the VHA, the Veteran's 
representative submitted additional evidence and a waiver of 
initial RO consideration.  The additional evidence includes 
articles on the relationship between PTSD and cardiovascular 
disease.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.   
Accordingly, this issue is before the Board for appellate 
review.  See 38. C.F.R. § 20.903.




FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's hypertension was not caused by active military 
service.

2.  The competent medical evidence of record shows that the 
Veteran's hypertension was not caused by or aggravated by 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, and it is not proximately due to or 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2003 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for hypertension on a secondary and direct basis.  
This letter also notified the Veteran of his and VA's 
respective duties for obtaining evidence.  However, the 
Veteran was not informed of the disability rating and 
effective date through a VCAA notice letter.  The lack of 
notice with respect to those elements in the aforementioned 
VCAA notice letter is harmless error as the claims are being 
denied and, consequently, no disability ratings or effective 
dates will be assigned.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a Social 
Security Administration disability determination and 
associated medical records, a February 2004 VA examination 
and a VHA medical expert opinion.  The Veteran also submitted 
medical articles in support of his claim.

Regarding the February 2004 VA examination, the examiner 
reviewed the claims file, examined the Veteran and provided a 
clear rationale for her opinion.  Accordingly, the Board 
finds that the February 2004 VA examination and opinion are 
adequate for rating purposes.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

With respect to the VHA medical expert opinion, the Board 
requested the medical expert to review the record and to 
explain the basis of his opinion including a description of 
the evidence relied upon and rejected in reaching the 
opinion.  The VHA medical expert noted that he reviewed the 
Veteran's claims file and he discussed the medical literature 
that he relied upon and rejected in forming his opinion.  The 
medical expert provided a clear rationale for his opinion.  
The Board recognizes that the Veteran's representative 
asserts that the VHA medical expert opinion is inadequate 
because it did not take into consideration certain studies 
that the representative deems important to the Veteran's 
case.  However, neither the Board nor the representative is 
competent to determine what medical studies, treatises or 
articles would be imperative for the medical expert to 
discuss or consider as part of his opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Without a 
competent medical opinion stating that the medical expert 
should have discussed certain specific studies in order to 
provide an adequate opinion on the subject or that it would 
have changed the outcome of the examiner's opinion, the Board 
finds that the VHA medical expert opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claims file also contains the Veteran's statements in 
support of his claim.  The Board has reviewed such statements 
and it concludes that he has not identified further relevant 
available evidence not already of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 




II.  Merits of the Claim for Service Connection

The Veteran claims that his hypertension is secondary to his 
service-connected PTSD.  In particular, the Veteran contends 
that his PTSD is causing complications with his hypertension.  
The RO denied service connection for his hypertension in an 
April 2004 rating decision.  The Veteran appeals this 
decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The Veteran must have a current disability to receive direct 
or secondary service connection for hypertension.  The 
Veteran's VA treatment records and a VA examination dated in 
February 2004 provided a diagnosis of hypertension.  
Accordingly, the evidence shows that the Veteran has a 
current diagnosis of the claimed disability.

In order to receive service connection for claims secondary 
to a service connected disability, the record must show that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).   With regard to the 
etiology of the Veteran's hypertension, the Board finds that 
the preponderance of the evidence does not link the Veteran's 
claimed hypertensive disorder to his PTSD.  

The Board observes that the Veteran provided a medical 
article dated in May 1995 that discusses studies on the 
association between PTSD and hypertension.  The information 
provided in the medical article is too general in nature to 
provide the necessary evidence to indicate that in this 
particular case, the Veteran's PTSD caused or aggravated his 
hypertension.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  A medical treatise, textbook, or article must 
discuss generic relationships with a degree of certainty for 
the facts of this specific case there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  In addition, as discussed in more 
detail below, a medical expert reviewed the article submitted 
by the Veteran and determined that in the Veteran's situation 
there was no evidence of a relationship between his 
hypertension and his service-connected PTSD.  Therefore, this 
information does not constitute probative evidence that the 
Veteran's hypertension was caused by or aggravated by his 
service-connected PTSD.

Furthermore, the evidence of record reveals two competent 
medical opinions that are contrary to the Veteran's 
contentions.  A VA examiner in February 2004 provided the 
opinion that essential hypertension has not been related to 
anxiety or neurosis.  The examiner further noted that while 
it is well known that stress can transiently elevate blood 
pressure in all individuals (the adrenal flight or fight 
response), this is a normal response to catecholamine release 
and such temporary elevation does not aggravate or cause the 
underlying condition of hypertension.  The examiner also 
noted that she was unable to find any research or heard of 
research relating PTSD as an etiology of arterial 
hypertension.  The Board finds this opinion to be highly 
probative, as the VA examiner reviewed the claims file, 
examined the Veteran and provided a clear rationale for the 
opinion based in a review of the medical literature.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

Thereafter, the Veteran submitted the medical article 
discussed above.  The Board sought a VHA medical advisory 
opinion in November 2008 to address the article the Veteran 
submitted in relation to his specific medical condition.  The 
VHA medical expert noted that after a review of the claims 
file, he could not find evidence to make a nexus between the 
Veteran's hypertension and PTSD.  He agreed with the VA 
examiner's opinion in February 2004 that "stress transiently 
increase blood pressure in all individuals (flight or fight 
response) this is a normal response to catecholamines and 
does not aggravate or cause underlying hypertension."  The 
medical expert also asserted that the articles cited in Dr. 
M's statement in May 1995 falls short of providing direct 
causal evidence between PTSD and hypertension.  He also noted 
that a January 2000 article states that there is no nexus 
between PTSD and hypertension.  The Board finds this opinion 
to be highly probative as the medical expert reviewed the 
Veteran's claims file, discussed the article submitted by the 
Veteran and other medical literature, and he provided a clear 
rationale for his opinion.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. at 304.

The Board observes that the Veteran's representative 
submitted an abstract of the January 2000 article discussed 
by the medical expert and highlighted the statement that 
"[e]ven with control for these factors [age, smoking, 
alcohol use and body weight], PTSD symptoms were associated 
with increased onset of arterial....disorders."  This 
statement appears to be in contrast to the opinion provided 
by the medical expert in reference to the article.  However, 
in reviewing the article in its entirety, the Board finds 
that the sentence highlighted by the Veteran's representative 
is taken out of context and is actually a reference to a 
previous study.  The discussion section of the medical 
article noted that "the disorders found to be associated 
with PTSD symptoms and combat exposure in this study do not 
suggest a common etiology," which appears to support the VHA 
medical expert's interpretation of the article.  

The Board recognizes that if the Board supports its findings 
with a medical treatise it must provide the Veteran with 
notice of the intention to rely on such findings, a copy of 
the text and an opportunity to respond. Thurber v. Brown, 5 
Vet. App. 119, 126 (1993); see also Solomon v. Brown, 6 Vet. 
App. 396, 401 (1994).  In this case, the VHA medical expert 
relied on the January 2000 article in support of his opinion.  
The Veteran and his representative were provided with a copy 
of the VHA medical opinion and were provided with an 
opportunity to respond.  In response to the opinion, the 
Veteran's representative submitted an abstract of the 
article.  Based on the foregoing, the Board finds that the 
Veteran and his representative was notified of the medical 
treatise used to support the VHA medical expert's opinion, 
they had the opportunity to review the full article and they 
actually responded to the article by submitting an abstract 
of the article highlighting the portion that was thought to 
support the Veteran's contentions.  

The Board observes that the Veteran's representative also 
provided an abstract of an article published in June 2007, 
which discussed the association between PTSD and 
cardiovascular disease.  The information included in the 
medical abstract is too general in nature to provide evidence 
indicating that in the Veteran's specific situation his 
hypertension was caused by or aggravated by his service-
connected PTSD.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  A medical treatise, textbook, or article must 
discuss generic relationships with a degree of certainty for 
the facts of this specific case there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  

Furthermore, in support of the Veteran's claim, the 
representative discussed 38 C.F.R. § 3.309(c)(1), which 
provides former prisoners of war presumptive service 
connection for hypertensive vascular disease if it is 
manifested to a compensable degree any time after discharge.  
He argued that the studies used by the VA in support of that 
regulation were based upon Veterans with PTSD and therefore 
the studies are just as valid and applicable to this Veteran 
as they are to ex-POWS.  See September 2008 and February 2009 
Informal Hearing Presentations.  In support of the Veteran's 
contentions, the representative cited to "Presumptions of 
Service Connection for Diseases Associated with Service 
Involving Detention or Internment as a Prisoner of War," 69 
Fed. Reg. 60083, 60087-88 (codified in 38 C.F.R. § 3.309(c)).  
See September 2008 Informal Hearing Presentation.  

The Board notes that the guidelines to determine a 
presumptive condition for a POW uses a lower threshold than a 
regular service connection claim, because "claims based on 
service involving detention or internment as a prisoner of 
war present unique medical issues and because factors 
including the lack of contemporaneous medical records during 
periods of captivity and the relatively small body of 
available medical information present obstacles to 
substantiating claims for service-connected benefits based on 
prisoner-of-war service."  69 Fed. Reg. 60083, 60087-88 
(codified in 38 C.F.R. § 3.309(c)).  A presumption of service 
connection for a disease may be established when the 
Secretary finds that there is at least limited/suggestive 
evidence that an increased risk of such disease is associated 
with service involving detention or internment as a prisoner 
of war and an association between such detention or 
internment and the disease is biologically plausible.  See 38 
C.F.R. § 1.18.  The requirement that the association be 
biologically "plausible" does not require proof of a causal 
relationship.  See 38 C.F.R. 1.18(d).  VA has only 
recocognized that the scientific studies provide limited or 
suggestive evidence of an association between POW experience 
and heart disease.  See 69 Fed. Reg. 60083, 60087-88.

The studies cited by the Veteran's representative and used by 
VA to provide a presumption of service connection for POWs 
for hypertension only note a statistically significant 
increased incidence of hypertension and chronic heart disease 
among World War II veterans with PTSD and Vietnam veterans 
diagnosed with PTSD had a significantly increased risk of 
circulatory disease many years after service.  Although the 
studies indicate an increased risk of hypertension and heart 
disease with Vietnam veteran's diagnosed with PTSD, the 
evidence does not include a medical expert interpreting the 
studies, and the Board is not qualified to offer medical 
opinions as to how the studies relate to the Veteran's 
specific medical conditions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board may not base a decision on 
its own unsubstantiated medical conclusions).  These studies 
do not indicate that in this specific case the Veteran's PTSD 
caused or aggravated his hypertension and/or coronary artery 
disease.  Accordingly, the studies cited by the Veteran's 
representative in the September 2008 and February 2009 
informal hearing presentations are of low probative value to 
the Veteran's claim.
 
The Veteran contends that his hypertension is caused by or 
aggravated by his service-connected PTSD.  Lay persons can 
provide an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to a service-connected 
disability has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current hypertension and his service-connected 
PTSD.  As stated above, the only probative medical evidence 
of record asserts that the Veteran's hypertension is not 
caused by or aggravated by the Veteran's service-connected 
PTSD.  

Although, the Veteran did not specifically assert entitlement 
to service connection for hypertension on a direct basis, the 
Board will also consider that theory of entitlement.  The 
Board finds the evidence of record shows that the Veteran's 
hypertension is not related to his military service.  The 
record shows that that the Veteran did not incur a 
hypertensive disorder during service or incurred hypertension 
to a compensable degree within the first year of discharge 
from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 
12 Vet. App. at 346.  The evidence of record is devoid of any 
objective medical evidence of hypertension until 2001, 
approximately 32 years after service.  This lapse in time 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Furthermore, no physician has 
ever asserted that the Veteran's hypertension occurred in 
service or is related to any incident in service.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Veteran's claim of entitlement to service connection for 
hypertension is not warranted. 
  

ORDER

Entitlement to service connection for hypertension to include 
as secondary to PTSD is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


